Citation Nr: 1139402	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  06-11 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1979, and from August 1980 to July 1987; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma Army National Guard.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision that, in pertinent part, denied service connection for a low back disability; for a right knee disability; for a left knee disability; and for a psychiatric disability.  The Veteran timely appealed.

In June 2008 and in July 2009, the Board remanded the matters for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Notice
 
In the July 2009 remand, the Board essentially found that the Veteran had never received actual notice at his current address, of the date, time, and place of VA examinations; and that he should be afforded another opportunity to report for VA examinations.  A review of the record reflects that notice subsequently sent to the Veteran by VHA (the Veterans Health Administration) regarding his rescheduled VA examinations were repeatedly again sent to the wrong address.  As to the final rescheduled examination, it appears that, on May 12, 2011, the AMC notified the Veteran at his current address, that a VA medical facility nearest his location will schedule him for VA examinations in connection with his claims; and that he will be notified of the date, time, and place of the examinations.  The Veteran did not report for the VA examinations scheduled for May 24, 2011, in Muskogee, Oklahoma.  There is no indication in the claims file that the Veteran was ever notified at his current address, of the date, time, and place of the VA examinations.  A subsequent SSOC was issued, although the address listed on the title page of that document listed his street address as being "110th Avenue," rather than "110th E. Avenue," which is the correct address.

Examinations 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He has 
reported that he fell and injured his low back in Augsburg, Germany, in 1982; and that he had another bad fall from the top of a helicopter in Newburg, New York, in 1984.  He reported that his knees were "very bad" from running, both in active service and in National Guard service.  The Veteran also reported going through severe stress, and having nervous problems in active service; and that he no longer worked, and was medically discharged from the National Guard.  

Service treatment records, dated in March 1974, show complaints of left knee pain.  The Veteran reportedly jammed his left knee a couple of times while motorcycle racing.   He reported that his whole knee hurt while running.  His knee also was stiff in the morning, and became progressively more painful as the day progressed.  Examination revealed good range of motion; pain and tenderness were noted in aspects of the knee joint.  The in-service assessment was tibial collateral ligament strain with possible involvement of ligamentum patellae bursea.

Service treatment records, dated in June 1978, show that the Veteran was concerned about his nerves; and reported having nervous problems while driving a busload of children.  He reportedly felt very insecure in heavy traffic, and became shaken and drenched with sweat.  The physician noted that the Veteran spoke in an excitedly loud voice, and appeared very tense and nervous. 

Service treatment records, dated in November 1985, show complaints of low back pain; and an assessment of radicular pain syndrome, with no symptoms now and no suspicion of serious organic disease.  X-rays revealed sacralization of the L5 vertebral body.  There was no evidence of spondylosis or spondylolisthesis.

National Guard treatment records, dated in December 1991, show an assessment of chondromalacia patella of the right knee; and complaints of recurrent back pain occasionally when lifting.  In March 2003, the Veteran reportedly had difficulty with performing his duties because of problems with low back pain and other physical ailments.  Records show that he was medically discharged from the National Guard based on his current medical condition of stress-induced anxiety, depression, low back injury, and knee pain caused by osteoarthritis.

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training." 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011) (emphasis added).
                                  
Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current low back disability, disability of both knees, and any psychiatric disability-to include whether the initial onset occurred during active service, or if the disease or injury is otherwise related to his active service, or is a residual of injury during INACDUTRA during National Guard service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran a letter providing timely notification regarding the date, time, and place of rescheduled VA examinations.  The letter should be sent to the Veteran's current address, as identified by him in correspondence received in June 2009.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of left knee pain, right knee pain, and low back pain; and the likely etiology of the disease or injury. The claims file must be made available to the examiner for review.  The examiner is requested to determine:

(a)  Regarding the left knee, whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in ACDUTRA, or is the result of disease or injury incurred or aggravated during active service-to specifically include the in-service assessment of tibial collateral ligament strain in March 1974, or other incident in service to include running, as reported by the Veteran;  

(b)  Regarding the right knee, whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in ACDUTRA, or is the result of disease or injury incurred or aggravated during active service-to specifically include running, as reported by the Veteran; 

(c)  Regarding the low back, whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in ACDUTRA, or is the result of disease or injury incurred or aggravated during active service-to specifically include the in-service complaints of low back pain and assessment of radicular pain syndrome in November 1985, or other incident in service; and 

(d)  Whether it is at least as likely as not (50 percent probability or more) that any such disability of either knee is a residual of injury while running during INACDUTRA in National Guard Service; or that any such disability of the low back is a residual of injury while lifting weights during INACDUTRA in National Guard Service.  If other causes are more likely, those should be noted.

The examiner(s) should reconcile any opinion with the service treatment records and National Guard treatment records (described above), and with the opinions of a May 2011 VA physician who reviewed the claims file.  The examiner(s) should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.  

3.  Schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner to review in conjunction with the examination.  

The examiner should identify any current psychiatric disability, and should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability, to include depression, had its onset during the Veteran's active service, or within the first post-service year, or; is otherwise the result of a disease or injury in active service-to specifically include in-service complaints of nervousness in June 1978.  The examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, including the May 2011 VA physician's opinion.  The examiner should provide a rationale for the opinions.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


